Citation Nr: 1531551	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to service connection for skin cancers of the ears, including as due to herbicide exposure.

2.  Entitlement to service connection for chloracne of the back, including as due to herbicide exposure.

3.  Entitlement to service connection for pterygium in both eyes.

4.  Entitlement to a rating in excess of 60 percent for ischemic heart disease.

5.  Entitlement to an effective date earlier than April 9, 2013 for the award of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to April 1970.
These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the San Diego, California RO in February 2010 (which in pertinent part denied service connection for skin cancers, chloracne, and pterygium) and in July 2013 (which awarded service connection for ischemic heart disease, rated 60 percent, effective April 9, 2013).  In his August 2012 substantive appeal, the Veteran requested a Travel Board hearing at the RO; however, in a November 2014 correspondence, he withdrew his hearing request.

The issues of service connection for skin cancers, chloracne, and pterygium, as well as the matter of an increased rating for ischemic heart disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not show that the Veteran had ischemic heart disease earlier than April 9, 2013.  



CONCLUSION OF LAW

An effective date prior to April 9, 2013, for the award of service connection for ischemic heart disease is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  As the July 2013 rating decision on appeal granted service connection and assigned an effective date for the award regarding ischemic heart disease, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's service treatment records (STRs) and pertinent treatment records are associated with the claims file.  Regarding the earlier effective date claim, generally the evidence pertinent in such claim consists of what is already of record and identification of when it was received.  For that reason, it is unnecessary to defer adjudication of the effective date claim pending the development of very recent VA treatment records requested in connection with the pending increased rating claim.  The appellant has not identified any evidence relevant to the earlier effective date claim that remains outstanding.  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the earlier effective date issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An exception to the provisions set forth above is for cases involving presumptive service connection due to herbicide exposure.  In this case, the award of service connection for the Veteran's coronary artery disease was made pursuant to the principles of presumptive service connection due to herbicide exposure, based upon a liberalizing law.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

District court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who is disabled, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

As defined in the current regulations, the term "covered herbicide diseases" means a disease for which the Secretary of VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2).  

On October 1980 treatment, the Veteran reported intermittent chest pains, off and on for months.  There was no exertional chest pain, substernal chest pain, pleuritic chest pain, associated nausea or vomiting, diaphoresis, or shortness of breath.  The impressions included chest pain probably secondary to dyspepsia or anxiety; the Veteran was advised to take an antacid for his chest pain.  A July 1981 chest X-ray was normal.

On November 2003 treatment, the Veteran was noted to have no cardiac risk factors, no high blood pressure, no family history, and no hypercholesterolemia; he reported having chest pain since the previous November.  He reported having intermittent discomfort of the left arm, shoulder and chest for three years; the pain was not exertional, and he denied any other symptoms including shortness of breath, nausea, vomiting, or palpitations.  An EKG was negative apart from a left anterior fascicular block which was known.  Chest X-ray was negative.  The assessment was atypical chest pain.

On March 2012 VA treatment, the Veteran reported having chronic pain in the left upper chest for many years.  He reported that he had seen a private cardiologist in the recent past and had a stress test which was normal.  He reported the pain worsened with certain movements.  He denied any pressure-like sensation.  The assessments included atypical chest pain, most likely musculoskeletal.  A new exercise stress test was normal.

On May 2012 treatment, the Veteran was noted to have a 20 year history of recurrent episodes of chest pain radiating to the left arm; extensive cardiac workup had been normal.

Riverside Community Hospital treatment records include March 22, 2013 chest X-ray results showing moderate tortuosity of the descending thoracic aorta with arteriosclerosis; the heart was normal in size, pulmonary vasculature was normally distributed, and there was no evidence of acute cardiopulmonary process, pneumothorax, new consolidation or effusion.  On March 23, 2013 myocardial perfusion scan, there was no evidence of reversible ischemia, and there was normal left ventricular wall motion with ejection fraction of 51 percent.

On April 9, 2013, a coronary CT angiogram showed atherosclerosis with no significant luminal narrowing, moderate coronary calcification, minimal thoracic aorta calcification, and enlarged ascending aorta; in view of the coronary atherosclerosis, aggressive management of coronary risk factors was recommended.

On an April 11, 2013 VA examination, the Veteran's diagnosis was ischemic heart disease status post old inferior wall myocardial infarction; he reported that he had been treated for a myocardial infarction at Riverside Community Hospital on March 9, 2013.  

On a May 2013 disability benefits questionnaire, Dr. Chen noted the Veteran's August 11, 2009 diagnosis of chest pain and his April 9, 2013 diagnosis of coronary artery disease.  

On another May 2013 disability benefits questionnaire, Dr. Couture noted the Veteran's August 11, 2009 diagnosis of chest pain and his April 9, 2013 diagnosis of coronary artery disease.  

Based on these findings, a July 2013 rating decision granted the Veteran's claim for service connection for ischemic heart disease, rated 60 percent, effective April 9, 2013.

On an August 2013 disability benefits questionnaire, Dr. Chen noted the Veteran's October 7, 1980 diagnosis of chest pain and April 9, 2013 diagnosis of coronary artery disease.  Dr. Chen noted that the Veteran had been seen multiple times from October 1980 for chest pain, without an established diagnosis of coronary artery disease/ischemic heart disease until April 9, 2013; testing prior to April 9, 2013 was negative for coronary artery disease.

In this case, there is no indication that VA denied compensation for ischemic heart disease in any decision issued between September 25, 1985 and May 3, 1989.

Review of the claims file reveals that the Veteran first filed a claim for service connection for ischemic heart disease on August 30, 2012.  There is no documentation in the record establishing that the Veteran had submitted another claim, formal or otherwise, for ischemic heart disease at any earlier time.  Regardless, the proper effective date of this award is the later of the date his claim was received by VA or the date the disability arose. See 38 C.F.R. § 3.816(c)(2).  In this case, the evidence clearly shows that the Veteran's ischemic heart disease/coronary artery disease diagnosis was not established until April 9, 2013.  Therefore, that is the properly assigned effective date for the award of service connection for CAD/IHD.

It is not in dispute that the Veteran's original claim for service connection for ischemic heart disease was received on August 30, 2012; the Veteran does not contend that he filed any earlier claim.  However, the medical evidence reflects that the Veteran was not initially diagnosed with coronary artery disease until April 9, 2013.  There is no evidence showing a diagnosis for any condition meeting the definition for ischemic heart disease prior to that date.  Indeed, on an August 2013 disability benefits questionnaire, Dr. Chen noted that the Veteran had been seen multiple times beginning in October 1980 for chest pain, without an established diagnosis of coronary artery disease/ischemic heart disease until April 9, 2013.  Dr. Chen further noted that testing prior to April 9, 2013 was negative for coronary artery disease.  The Board notes the medical evidence reflecting diagnoses of chest pain and angina in 1980; however, these conditions do not meet the definition for ischemic heart disease.  The Board further notes the Veteran's report on VA examination of having been treated for myocardial infarction in March 2013 at Riverside Community Hospital; however, the treatment records do not include any findings or diagnosis of myocardial infarction at any time.  Significantly, Riverside Community Hospital treatment records include chest X-ray results dated on March 22, 2013 showing the heart was normal in size, pulmonary vasculature was normally distributed, and there was no evidence of acute cardiopulmonary process, pneumothorax, new consolidation or effusion.

The governing law and regulations are clear that (with exceptions not here applicable) the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The evidence shows that the Veteran was first diagnosed with ischemic heart disease (specifically, coronary artery disease) on April 9, 2013.  Therefore, when the AOJ granted service connection, it assigned this date as the effective date. 

The Veteran argues that because he first experienced chest pains in 1980, the effective date should be in 1980.  However, the Veteran did not file any service connection claim for ischemic heart disease, either formal or informal, until August 2012.  More importantly, he was not diagnosed with ischemic heart disease until April 9, 2013.  Therefore, under effective date laws and regulations there is no basis for assigning an effective date prior to the April 9, 2013 diagnosis of ischemic heart disease. 


ORDER

An effective date earlier than April 9, 2013, for the award of service connection for ischemic heart disease is not warranted.  The appeal is denied. 


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

The Veteran alleges that he has current disabilities of skin cancers of the ears and chloracne of the back that were incurred in service, including as due to herbicide exposure.  On January 1970 service separation examination, he reported a history of skin diseases.  In an April 2009 statement, the Veteran's wife noted that he has experienced a lot of acne/blackheads on his body over the years.  In a May 2009 statement, the Veteran stated that he has had a constant problem with rashes on both elbows since Vietnam, and he scratches his upper back at night in his sleep due to itching or unknown reasons.  He stated that, since Vietnam, he has experienced many blackheads on his shoulders, back, arms, and under the chin.  He stated that he has had skin cancers removed many times over the years from his right ear, his back, and his arms; and he has also had other abnormal skin conditions such as a cyst on his back and two polycystic granulomas, on his chest and on his foot.  In a February 2010 statement, the Veteran stated that he has had chloracne since his discharge from service.  

In a January 2012 statement, treating internist/gastroenterologist Dr. Wolnisty noted that the Veteran had had problems with skin eruptions, for which he was being followed.  Dr. Wolnisty opined that due to his history of exposure to Agent Orange, the Veteran should be evaluated for a possible association and be placed on a screening program to evaluate for any other probable complications.

Regarding pterygium of the eyes, the Veteran alleges that he has a current disability of pterygium of both eyes that was incurred in service.  He contends that he has growths in both eyes due to his service in Vietnam.  On January 1970 service separation examination, he reported a history of eye trouble.  On October 1980 treatment, bilateral pterygium was noted; the Veteran reported this had been present for years.  In a May 2009 statement, he stated that his eyes became sore during the latter part of his tour in Vietnam; he stated that when he returned home from Vietnam, he had his eyes checked and was told he had pterygiums.  He stated that he lived with sore red eyes for 38 years until he had them removed in 2007.  He reported that his doctors have told him the pterygiums were caused by the heat and dirt in Vietnam.  In a July 2009 statement, he stated that his service in Vietnam involved a lot of dust and dirt from driving and daily activities, including having to sleep in a hole or on a bulldozer most nights that he was with the land clearing team.

The Veteran has stated (and is competent to observe) that he has had various skin disorders and bilateral eye symptoms since his separation from service.  Given the lay statements from the Veteran that he has experienced continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous skin and/or eye symptoms, and whether such disabilities are related to service) are medical questions, and examinations to secure opinions that address these questions is necessary.

Additionally, there appear to be records of treatment for ischemic heart disease that have not yet been associated with the record.  In a May 2015 statement, the Veteran's representative stated that the Veteran would like the May 18, 2015 treatment note from the Loma Linda VA Medical Center reviewed in support of the appeal for an increased rating for ischemic heart disease.  However, the most recent VA treatment records associated with the claims file are from August 2013.  Records of such treatment are pertinent (and may be critical) evidence in a claim for increase.  Notably, VA treatment records are constructively of record, and must be secured.  If the treatment records reflect worsening of the disability since the most recent [April 2013] VA examination, then a new VA examination may be indicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) private (after obtaining any necessary authorizations) and VA evaluations and/or treatment the Veteran has received for the disabilities at issue since August 2013.  

2.  If (and only if) the updated VA records reflect worsening of the Veteran's ischemic heart disease, the AOJ should then arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his service-connected ischemic heart disease.  The Veteran's claims file should be reviewed by the examiner in connection with the examination.

3.  The AOJ should arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any skin disabilities found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each skin disability found and specifically address whether the Veteran has skin cancer of the ears (or residuals thereof) or chloracne of the back?

(b) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in or caused by the Veteran's active duty service, including as due to herbicide exposure in Vietnam? and 

(c) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) related to the postservice symptoms reported by the Veteran?  He has reported acne, blackheads, rashes and itching since service.

The examiner must explain the rationale for all opinions.

4.  The AOJ should also arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any bilateral eye disability found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each bilateral eye disability found, including whether the Veteran has pterygium or residual disability from pterygium removal.

(b) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service, to include exposure to a lot of dust and dirt from driving and daily activities, including having to sleep in a hole or on a bulldozer most nights that he was with the land clearing team? and 

The examiner must explain the rationale for all opinions.

5.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


